SYSTEM AND METHOD FOR
DIAGNOSING A CONDITION OF AN
ENGINE BASED ON VOLCANIC ASH



FIRST OFFICE ACTION


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

With respect to independent claim 1, the Examiner first notes that the claim is a broader version of allowed claim 1 in parent application 16/439,149. Allowed claim 1 was a combination of original claims 1, 2, and 3 whereas present claim 1 is a combination of original claim 1 and a modified original claim 3. The lack of original claim 2 subject matter and the modifications to the subject matter of claim 3 raises the following problem.
Present claim 1 calls for each particle to be considered as being partially composed of volcanic ash and partially composed of another material but then goes on to require a percentage of surface area covered by the volcanic ash to be determined and a percentage of surface area covered by the other material to be determined. Confusion exists as to how such surface area percentages can be determined when the particle itself is now set forth as being composed of the said ash and said material.

Independent claim 10 parallels that of claim 1 and is indefinite for the same reasons as set forth above with respect to claim 1.   

Double Patenting
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not 

patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 - 4, 6 - 13, and 15 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 7 of U.S. Patent No. 11,066,950. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

With respect to independent claim 1, patented independent claim 1 sets forth the subject matter thereof.
With respect to claim 2, patented claim 7 sets forth the subject matter thereof.
With respect to claim 3, patented claim 4 sets forth the subject matter thereof.
With respect to claim 4, patented claim 4 sets forth the subject matter thereof.
With respect to claim 6, patented claim 6 sets forth the subject matter thereof.

With respect to claim 7, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to determine if the aircraft engine should be used based on the determined conditions of the engine.
The motivation being that operation of an engine unfit for use may lead to catastrophic failure of the aircraft.

With respect to claim 8, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to select an aircraft operating route based on the engine condition.


The motivation being that if the engine is showing signs of volcanic ash intake for a given route, changing the operating route would avoid such intake of volcanic ash and thus prevent possible engine damage and catastrophic failure of the aircraft.

With respect to claim 9, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to perform a maintenance action on the engine based on the diagnosed condition of the engine.
The motivation being that if a diagnosed condition reveals a problem with the engine, a maintenance action will be needed to put the engine back in proper operating condition.

With respect to independent claim 10, patented independent claim 1 sets forth the subject matter thereof.
With respect to claim 11, patented claim 7 sets forth the subject matter thereof.
With respect to claim 12, patented claim 4 sets forth the subject matter thereof.
With respect to claim 13, patented claim 4 sets forth the subject matter thereof.
With respect to claim 15, patented claim 6 sets forth the subject matter thereof.

With respect to claim 16, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to determine if the aircraft engine should be used based on the determined conditions of the engine.
The motivation being that operation of an engine unfit for use may lead to catastrophic failure of the aircraft.

With respect to claim 17, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to select an aircraft operating route based on the engine condition.
The motivation being that if the engine is showing signs of volcanic ash intake for a given route, changing the operating route would avoid such intake of volcanic ash and thus prevent possible engine damage and catastrophic failure of the aircraft.

With respect to claim 18, although the patent does not claim the subject matter thereof, it would have been obvious to one having ordinary skill in the art armed with said patent to perform a maintenance action on the engine based on the diagnosed condition of the engine.
The motivation being that if a diagnosed condition reveals a problem with the engine, a maintenance action will be needed to put the engine back in proper operating condition.

Allowable Subject Matter

Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of the base claim and all intervening claims because the prior art fails to teach or suggest the particle volume as claimed.




CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856